DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 17, 25, 28, 30, and 33 are objected to because of informalities, which appear to be minor draft errors causing grammatical and/or antecedent basis issues. 
As noted in the following format (location of objection: suggestion for correction), the following objections may be overcome by making the corresponding corrections: (claim 17, line 2: inserting -- on--after “projected”), (claim 25, line 2: inserting -- on--after “projected”), (claim 28, line 2: inserting -- on--after “projected”), (claim 30, line 2: inserting -- on--after “projected”), and (claim 33, line 2: inserting -- on--after “projected”).
Any dependent claim of the claim(s) with the noted objections above is also objected to by virtue of its claim dependency. For purposes of examination, the claims have been treated as such with the correction(s). Appropriate correction is required.

Applicant is advised that should claim 27 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-17, 21-22, 24-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US 2019/0091489; hereinafter Xiao) in view of Figueroa Saavedra et al. (US 2014/0112451; hereinafter Figueroa). 

Regarding claim 12, Xiao discloses a multileaf (20) collimator (title), comprising: a plurality of beam-blocking leaves arranged side by side in a first bank (half of 100); a plurality of beam-blocking leaves arranged side by side in a second bank (other half of 100) opposite to the first bank, wherein at least one of the plurality of beam-blocking leaves in the first bank is provided with a first through-hole (60) configured to allow a radiation beam to pass through for radiosurgery (fig. 3; and abstract), wherein the first through-hole has a shape (60).
However, Xiao fails to disclose wherein the first through-hole has a generally truncated cone shape.
Figueroa teaches wherein the first through-hole necessarily has a generally truncated cone shape (claim 7: conical hole).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Xiao with the teaching of Figueroa, since these hole shapes were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute (Figueroa: claim 7). Furthermore, such a modification would have 

Regarding claim 13, Xiao discloses wherein the second through-hole has a generally truncated cone shape or cylindrical shape (60).

Regarding claim 14, Xiao discloses wherein at least one of the plurality of beam-blocking leaves in the second bank (other half of 100) is provided with a second through-hole (fig. 1:60 on left) configured to allow a radiation beam to pass through for radiosurgery (abstract), wherein the second through-hole (fig. 1:60 on left) has a size different from a size of the first through-hole (fig. 1:60 on right).

Regarding claim 15, Xiao discloses wherein the at least one of the plurality of beam-blocking leaves is disposed in or proximate to a middle of the plurality of beam-blocking leaves (fig. 1:20 in the middle) in the first bank to facilitate alignment of the first through-hole (fig. 1:60 on the right) with a beam's central axis when in use (fig. 3).

Regarding claim 16, Xiao discloses wherein the at least one of the plurality of beam-blocking leaves in the first bank (fig. 1; middle 20 on the right bank) is further provided with a second through-hole (60) configured to allow a radiation beam to pass through for radiosurgery (abstract), wherein the second through-hole has a size different from a size of the first through-hole (fig. 1: both 60s on the right).

Regarding claim 17, Xiao discloses wherein the first through-hole has a diameter (60) projected on an isocenter plane suitable for SRS (fig. 4; abstract).

Regarding claim 21, Xiao discloses wherein the at least one of the plurality of beam-blocking leaves in the first bank (fig. 1; middle 20 on the right bank) provided with the first through-hole (60) and the at least one of the plurality of beam-blocking leaves in the second bank (fig. 1; middle 20 on the left bank) provided with the second through-hole (60) are paired and longitudinally movable relative to each other (fig. 1).

Regarding claim 22, Xiao discloses wherein the at least one of the plurality of beam-blocking leaves in the first bank (fig. 1; middle 20 on the right bank) provided with the first through-hole (60) is disposed in or proximate to a middle of the plurality of beam-blocking leaves in the first bank (fig. 1; right bank), and the at least one of the plurality of beam-blocking leaves in the second bank (fig. 1; middle 20 on the left bank) provided with the second through-hole (60) is disposed in or proximate to a middle of the plurality of beam-blocking leaves in the second bank (fig. 1; left bank).

Regarding claim 24, Xiao discloses wherein the second through-hole has a generally truncated cone shape or cylindrical shape (60).

Regarding claim 25, Xiao discloses wherein the second through-hole has a diameter (60) projected on an isocenter plane suitable for SRS (fig. 4; abstract).

Regarding claim 26, Xiao discloses wherein the at least one of the plurality of beam-blocking leaves in the first bank (fig. 1; middle 20 on the right bank) provided with the first through-hole (60) and the at least one of the plurality of beam-blocking leaves in the second bank (fig. 1; middle 20 on the left bank) provided with the second through-hole (60) are unpaired (due to different sizes).

Regarding claim 27, Xiao discloses wherein the second through-hole has a generally truncated cone shape or cylindrical shape (60).

Regarding claim 28, Xiao discloses wherein the first through-hole has a diameter (60) projected on an isocenter plane suitable for SRS (fig. 4; abstract).

Regarding claim 30, Xiao discloses wherein the second through-hole has a diameter (60) projected on an isocenter plane suitable for SRS (fig. 4; abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao and Figueroa as applied to claim 12 above, and further in view of Wang et al. (US 2021/0093892; hereinafter Wang).

Regarding claim 31, Xiao as modified above suggests claim 12. Xiao further discloses wherein at least one of the plurality of beam-blocking leaves in the first bank (fig. 1; middle 20 on the right bank)  is provided with a second through-hole (60) configured to allow a radiation beam to pass through for radiosurgery, wherein the first through-hole and the second through-hole are provided in a beam-
However, Xiao fails to disclose holes in different sets.
Wang teaches holes in different sets (fig. 2). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Xiao with the teaching of Wang, since one would have been motivated to make such a modification for easier non-coplanar irradiation (Wang: figs. 1-2) Furthermore, such a modification would have only involved the rearrangement of parts of an invention which involves only routine skill in the art. 
Additionally, since the Examiner finds that the prior art (i.e., Xiao) contained a “base” upon which the claimed invention can be seen as an “improvement”, and since the Examiner finds that the prior art (i.e., Wang) contained a “comparable” system that has been improved in the same way as the claimed invention, the Examiner thus finds that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” and the results would have been predictable to one of ordinary skill in the art. Therefore, such a claimed combination would have been obvious. 
	
Regarding claim 32, Xiao discloses wherein the at least one of the plurality of beam-blocking leaves (fig. 1; middle 20 on the right bank) provided with the first through-hole (60) is disposed in or proximate to a middle of the plurality of beam-blocking leaves in the first bank (fig. 1; right bank).

Regarding claim 33, Xiao discloses wherein the second through-hole has a generally truncated cone shape or cylindrical shape (60), and a diameter projected on an isocenter plane suitable for SRS (fig. 4; abstract).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884